DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/556648, 12/972013, 15/812952, 14/099380, 15/821258, 14/505090, 14/505183, 15/821325, 14/840274, 14840284, 14/840267, 14/840290, 14/840307, 15/016954, 15/017007, 62/504844, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the above Application Nos. fail to disclose or provide adequate support for “configuring a carrier for fractional skin grafting comprising fractional resection of tissue by coupling the carrier to a scalpet assembly” as recited in claim 1 and support by Figures 101-104, 107A-108, paragraph [0465]. Support for this limitation is found in Application Nos. 15/431230, 15/431247 and 62/456775. Accordingly, the effective filing date for claims 1-48 is 2/09/2017.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rick Gregory (Reg. No. 42,607) on 3/12/2021.
The application has been amended as follows: 

The method of claim 1, wherein 10each scalpet of the plurality of scalpets comprises a cylindrical scalpet including a lumen extending at least partially from a distal end towards a proximal end of the respective scalpet of the plurality of scalpets, wherein a distal region of each scalpet of the plurality of scalpets proximate to the distal end of the respective scalpet of the plurality of scalpets is configured to incise and receive tissue.

Claim 40 has been amended as follows:
The method of claim 39, wherein the distal region of each scalpet of the plurality of scalpets includes a cutting surface.

Claim 41 has been amended as follows:
The method of claim 40, wherein the cutting surface of each scalpet of the plurality of scalpets includes at least one of a sharpened edge, at least one sharpened point, a serrated edge, and a blunt 20edge.

Claim 42 has been amended as follows:
The method of claim 39, wherein the lumen of each scalpet of the plurality of scalpets and the proximal end of each scalpet of the plurality of scalpets is configured to pass tissue from the target site.



The method of claim 43, wherein the at least one aperture of each scalpet of the plurality of scalpets is configured to divert received tissue at least one of radially outward from an interior region of the respective scalpet of the plurality of scalpets and radially inward toward the interior region of the respective scalpet of the plurality of scalpets.

Allowable Subject Matter
Claims 1-44 and 47-48 are allowed for the reasons discussed on page 4 of the Final Rejection mailed 2/24/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771